DETAILED ACTION
	This office action is response to communications for Application No. 15/880,867 filed on 03/09/2021.
Claims 1-3, 6, 17, and 18 have been amended.
Claims 7 and 19 have been cancelled. 
Claims 21 and 22 have been newly added.
Accordingly, claims 1-6, 8-18, and 20-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Response to Arguments
Claim Objections
	The applicant’s arguments, along with amendments, with respect to the claim objections of claims 1, 6 and 17 have been fully considered and are persuasive. Therefore, the objections has been withdrawn. However, the examiner notes that the objections with respect to claim 20 has not been addressed, therefore, the objection has been maintained. 


35 U.S.C. 102
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C. 102 and 103 is made in view of newly found prior art references necessitated by amendments.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the examiner.

Claim Objections
	Claim 20 is objected to because of the following informalities: The claim recites, “...wherein the porous structure is a pore space network in oil reservoir rock.” The examiner notes that the claim should read, “...wherein the porous structure is a pore space network in an oil reservoir rock.” Further, the claim recites, “generate data indicia data for the plural voxels”. The examiner notes that the claim should read, “generate ”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation, “generating data by the computing system”. The term “computing system” has not been defined in the claims. There is insufficient antecedent basis for this limitation in the claim. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mustapha (U.S. Patent Publication No. 2019/0186255 A1). 
	Regarding claim 1, Mustapha discloses a method performed by a data processing system (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”) for generating a visualization of a flow of a multiphase fluid flow of two or more fluid phases (Mustapha, [0034-0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture networks.”) through a porous structure (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”), the method comprising: 
	receiving by the data processing system (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”) data corresponding to a representation of the porous structure (Mustapha, [0019-0020], “The entities 122 may include entities based on data acquired via sensing, observation, etc. (e.g., the seismic data 112 and other information 114). An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).”); 
	determining by the data processing system (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”), a first occupation time that is the amount of elapsed time from when a first one of the two or more fluid phases first occupies a particular location in the received representation of the porous structure (Mustapha, [0059-0064], “In 360, the computing device can simulate a first timestep by determining simulation values for each control volume.” [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents an “occupation time” or the elapsed time as the fluid flows from one grid to another.), until a second, subsequent time of occupation of the particular location in the received representation (Mustapha, [0063], “If, in 380, the computing device determines that there are additional timesteps to simulate, the computing device can return to 360 and simulate a subsequent timestep.”); 
	generating data by the computing system (Mustapha, [0038], “The example method can begin in 200, when the computing device obtains data representing the area (e.g., a subterranean formation, such as a reservoir) that is being simulated.”), the data including a first indicium that is applied to the particular location in the visualization (Mustapha, [0022], “In the example of FIG. 1, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.).” [0034-0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture network.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8], which under the broadest reasonable interpretation, represents an “indicium”.), with the first indicium representing the occupation time for the first one of the fluid phases for the particular location in the visualization (Mustapha, [0059-0064], “In 360, the computing device can simulate a first timestep by determining simulation values for each control volume.” [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents an “occupation time” or the elapsed time as the fluid flows from one grid to another.);
	determining by the data processing system (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”), a second occupation time (Mustapha, [0059-0064], “In 360, the computing device can simulate a first timestep by determining simulation values for each control volume.” [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents an “occupation time” or the elapsed time as the fluid flows from one grid to another.), from the second subsequent time of occupation of the particular location in the received representation to a third time subsequent to the second time (Mustapha, [0063], “If, in 380, the computing device determines that there are additional timesteps to simulate, the computing device can return to 360 and simulate a subsequent timestep. In some embodiments, the computing device can simulate a subsequent timestep by additionally using determine values from the previous timestep.” – Examiner’s Note: Mustapha discloses the ability to generate subsequent timesteps to model the fluid flow as necessary, which under the broadest reasonable interpretation, represents a plurality of subsequent occupation times.); and 
	generating second data by the computing system (Mustapha, [0038], “The example method can begin in 200, when the computing device obtains data representing the area (e.g., a subterranean formation, such as a reservoir) that is being simulated.”), the second data including a second, different indicium that is applied to a second, subsequent location in the visualization (Mustapha, [0022], “In the example of FIG. 1, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.).” [0034-0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture network.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8], which under the broadest reasonable interpretation, represents an “indicium”. Accordingly, the fluid flow represents a “different indicium” prior to the first indicium as the fluid flows throughout the subsequent locations in the 3D simulation grid.), with the second, different indicium representing occupation time for the first one of the fluid phases for the second subsequent location in the visualization (Mustapha, [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the visualization of each timestep can be used to track an injected fluid, which under the broadest reasonable interpretation, a “second different indicium”   as the fluid changes locations in the simulation.). 

	Regarding claim 2, Mustapha discloses the method of claim 1, wherein generating the first indicium in the visualization includes assigning a color to the particular location based on the occupation time (Mustapha, [0060-0061], “For example, the computing device can determine a color based on the simulation value (e.g., fluid saturation) of each control volume, and adjust the visualization by applying the determined color to the respective control volume. As an example, the visualization of each timestep can be used to track an injected fluid.” – Examiner’s Note: Mustapha discloses the ability to apply color visualization techniques according to the time-step of the simulation of the injected fluid, which under the broadest reasonable interpretation, represents assigning a color to a particular location according to the “occupation time” of the fluid.).


	Regarding claim 4, Mustapha discloses method of claim 1, wherein the method is performed for plural locations (Mustapha, [0034], “In various embodiments, the expected measurements and/or the visualizations can be used to, for example, determine well extraction rates, determine which reservoirs to expend resources on, determine well locations, determine when to terminate reservoir extraction, etc.”) in the porous structure (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”), with locations in the visualization associated with smaller amounts of occupation time, relative to other amounts of occupation time of other locations in the visualization (Mustapha, [0034], “The expected measurements can be used to, in some implementations, generate visualizations of the reservoir simulation.”[0059], “The computing device can use inflow rates into the control volumes to determine saturation levels and outflow rates of the neighboring grid cells control volumes and the fracture network control volume, if applicable, during the first timestep, and the process can be repeated for the remainder of the simulation area.” [0061-0064], “In some embodiments, the computing device can simulate a subsequent timestep by additionally using determine values from the previous timestep.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents an “occupation time” or the elapsed time as the fluid flows from one grid to another. Furthermore, Mustapha discloses subsequent time steps for the simulation, which under the broadest reasonable interpretation, represents smaller amounts of occupation time from the previous time values.), representing a displacement front (Mustapha, [0049], “In some embodiments, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected (i.e., the inflow rate) and determining a saturation level and outflow rates for each intersection of the control volume.” [0059-0061], “For example, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected and determining a saturation level and outflow rates of the control volume during the first timestep (e.g. based on properties of the control volume).” – Examiner’s Note: Mustapha discloses the visualization of each timestep to track an injected fluid over a simulation area, which under the broadest reasonable interpretation, represents a “displacement front”. ).  

	Regarding claim 5, Mustapha discloses the method of claim 4, wherein the fluid phase is a displacing phase (Mustapha, [0049], “In some embodiments, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected (i.e., the inflow rate) and determining a saturation level and outflow rates for each intersection of the control volume.” [0059-0061], “For example, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected and determining a saturation level and outflow rates of the control volume during the first timestep (e.g. based on properties of the control volume).” – Examiner’s Note: Mustapha discloses the visualization of each timestep to track an injected fluid over a simulation area, which under the broadest reasonable interpretation, represents a fluid “displacing phase”.),  and with locations with decreased amounts of occupation time, relative to other amounts of occupation time of other locations (Mustapha, [0063], “If, in 380, the computing device determines that there are additional timesteps to simulate, the computing device can return to 360 and simulate a subsequent timestep. In some embodiments, the computing device can simulate a subsequent timestep by additionally using determine values from the previous timestep.” – Examiner’s Note: Mustapha discloses the ability to generate subsequent timesteps to model the fluid flow as necessary, which under the broadest reasonable interpretation, represents decreased amounts of occupation times as the fluid flows throughout the simulation.), representing a displacement front (Mustapha, [0049], “In some embodiments, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected (i.e., the inflow rate) and determining a saturation level and outflow rates for each intersection of the control volume.” [0059-0061], “For example, the computing device can simulate fluid flow of injected fluids in the reservoir by starting with the inflow of the fluid at the control volume where the fluid is injected and determining a saturation level and outflow rates of the control volume during the first timestep (e.g. based on properties of the control volume).” – Examiner’s Note: Mustapha discloses the visualization of each timestep to track an injected fluid over a simulation area, which under the broadest reasonable interpretation, represents a “displacement front”. ), and wherein the method further comprises: 
	generating data (Mustapha, [0022], “In the example of FIG. 1, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.).” [0030], “In the example of FIG. 1, data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks.”) for rendering a visualization of the displacement front (Mustapha, [0022], “In the example of FIG. 1, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.).” [0028], “In the example of FIG. 1, the model simulation layer 180 may provide domain objects 182, act as a data source 184, provide for rendering 186 and provide for various user interfaces 188.”).

	Regarding claim 6, Mustapha discloses the method of claim 1, wherein the porous structure is a pore space network in an oil reservoir rock (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”), and the multiphase fluid is a water phase and an oil or gas based fluid phase (Mustapha, [0034], “For example, current measurements of a reservoir (e.g., measurements extracted during a well test of an oil, gas, or water reservoir) can be input into system 100 and/or simulation component 120, and system 100 and/or simulation component 120 can perform a simulation to determine expected measurements in the future.”).

	Regarding claim 8, Mustapha discloses the method of claim 1, wherein the location [0045], “Thus, a discrete unit of the fracture network intersects with the grid cell that contains it (i.e., a matrix-fracture intersection). In various embodiments, the location of the matrix-fracture intersections can be stored.”) is a location within or around a porous medium (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”).

	Regarding claim 9, Mustapha discloses the method of claim 8, wherein the porous medium is a rock (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”).

	Regarding claim 10, Mustapha discloses the method of claim 1, wherein one of the two or more fluid phases represents an oil-based fluid phase (Mustapha, [0034], “For example, current measurements of a reservoir (e.g., measurements extracted during a well test of an oil, gas, or water reservoir) can be input into system 100 and/or simulation component 120, and system 100 and/or simulation component 120 can perform a simulation to determine expected measurements in the future.” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”).

	Regarding claim 11, Mustapha discloses the method of claim 1, wherein the location is specified in a data set (Mustapha, [0038], “The example method can begin in 200, when the computing device obtains data representing the area (e.g., a subterranean formation, such as a reservoir) that is being simulated.”) or in an image (Mustapha, [0027], “For example, a framework may include an input component for receipt of information from interpretation of seismic data, one or more attributes based at least in part on seismic data, log data, image data, etc.) and is represented as a collection of voxels (Mustapha, [0027], “Such a framework may include a mesh generation component that processes input information, optionally in conjunction with other information, to generate a mesh.” [Figs. 4-6, and 8]).

	Regarding claim 12, Mustapha discloses the method of claim 1, further comprising: 
	simulating, in a simulation space (Mustapha, [0018], “In the example of FIG. 1, the management components 110 include a seismic data component 112, an additional information component 114 (e.g., well/logging data), a processing component 116, a simulation component 120, an attribute component 130, an analysis/visualization component 142, and a workflow component 144.”), flow of two or more fluid phases (Mustapha, [0034], “For example, current measurements of a reservoir (e.g., measurements extracted during a well test of an oil, gas, or water reservoir) can be input into system 100 and/or simulation component 120, and system 100 and/or simulation component 120 can perform a simulation to determine expected measurements in the future.”) in a (Mustapha, [0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture network.”); 
	wherein the visualization is a visualization of simulation results (Mustapha, [0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture network.”).

	Regarding claim 13, Mustapha discloses the method of claim 1, wherein the porous structure is represented as a plurality of voxels and the location in the visualization is a voxel (Mustapha, [0027], “Such a framework may include a mesh generation component that processes input information, optionally in conjunction with other information, to generate a mesh.” [Figs. 4-6, and 8]) with the method further comprising: 	
	assigning by the computer system a color to the particular voxel according to the occupation time (Ref, [0060-0061], “For example, the computing device can determine a color based on the simulation value (e.g., fluid saturation) of each control volume, and adjust the visualization by applying the determined color to the respective control volume.” [0070-0073], “As shown in visualization 800, matrix grid control volume 1 (based on the numbering shown in FIG. 4) can have a simulated water saturation of 1.0, which is represented in visualization 800 as first color (e.g., red).”)

	Regarding claim 14, Mustapha discloses the method of claim 1, further comprising: 
	rendering the visualization on a display device (Mustapha, [0028], “In the example of FIG. 1, the model simulation layer 180 may provide domain objects 182, act as a data source 184, provide for rendering 186 and provide for various user interfaces 188. Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components.”).
	Regarding claim 15, Mustapha discloses the method of claim 14, wherein the visualization is included in a video or in a set of visualizations (Mustapha, [0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture networks.” [0050], “In some embodiments, the reservoir simulation can be performed in multiple timesteps, and the above described example can be repeated for each timestep.” [0060], “In 370, the computing device can adjust the visualization to include representations of the simulation values determined in 360. For example, the computing device can determine a color based on the simulation value (e.g., fluid saturation) of each control volume, and adjust the visualization by applying the determined color to the respective control volume.” – Examiners Note: Mustapha discloses a 3D simulation and modeling technique involving a gridded structure to be performed over multiple timesteps, which under the broadest reasonable interpretation, represents a “set of visualizations”. A “video” merely represents moving of visual images. Accordingly, under the broadest reasonable interpretation, the 3D simulation and modeling technique over multiple time steps represents a “video”.). 

	Regarding claim 16, Mustapha discloses the method of claim 1, wherein the location in the visualization represents a surface location (Mustapha, [0020], “Entities 122 may include earth entities or geological objects such as wells, surfaces, bodies, reservoirs, etc.” [0029, 0081]).

	Regarding claim 17, Mustapha discloses a data processing system (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”) comprising:
(Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”). 
	memory coupled to the one or more programmable processors (Mustapha, [0077], “Storage media 906 may include one or more different forms of memory including semiconductor memory devices…”); and 
	a storage medium storing a computer program comprising instructions to (Mustapha, [0075-0076], “To perform these various tasks, the analysis module 902 executes independently, or in coordination with, one or more processors 904, which is (or are) connected to one or more storage media 906.”).
	See rejection for claim 1 which contains similar limitations and subject matter. 

	Regarding claim 18, Mustapha discloses the data processing system of claim 17. 
	See rejection for claim 2 which contains similar limitations and subject matter.

	Regarding claim 20, Mustapha discloses the data processing system of claim 17, wherein the porous structure is a pore space network in oil reservoir rock (Mustapha, [0020], “An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”), and locations are represented by a plurality of voxels (Mustapha, [0027], “Such a framework may include a mesh generation component that processes input information, optionally in conjunction with other information, to generate a mesh.” [Figs. 4-6, and 8]), and the multiphase fluid is a water phase and an oil or gas or oil and gas based fluid phase (Mustapha, [0034], “For example, current measurements of a reservoir (e.g., measurements extracted during a well test of an oil, gas, or water reservoir) can be input into system 100 and/or simulation component 120, and system 100 and/or simulation component 120 can perform a simulation to determine expected measurements in the future.” [0038], “Measured properties can include, for example, rock type, porosity, permeability, pore volume, volumetric flow rates, well pressure, gas/oil ratio, composition of fluid in the reservoir, etc.”), with the data processing system generating occupation times for plural voxels (Mustapha, [0059-0064], “In 360, the computing device can simulate a first timestep by determining simulation values for each control volume.” [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents a plurality of “occupation times” or the elapsed time as the fluid flows from one grid to another.) and further comprising instructions to: 	
	determine occupation times (Mustapha, [0059-0064], “In 360, the computing device can simulate a first timestep by determining simulation values for each control volume.” [0064], “As an example, the visualization of each timestep can be used to track an injected fluid.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8]. Further, Mustapha discloses the visualization associated with each time-step of the fluid throughout the simulation, which under the broadest reasonable interpretation, represents a plurality of “occupation times” or the elapsed times as the fluid flows from one grid to another.) for the plural voxels in the representation of the oil reservoir rock, and generate (Mustapha, [0022], “In the example of FIG. 1, the analysis/visualization component 142 may allow for interaction with a model or model-based results (e.g., simulation results, etc.).” [0034-0035], “Embodiments of the disclosure may provide systems, methods, and computer-readable media for providing visualizations of reservoir simulations (e.g., fluid flow simulations) that include fracture network.” [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid.” – Examiner’s Note: Mustapha discloses the ability to simulate and visualize a fluid flow through a porous structure in a 3D grid, refer to [Fig. 8], which under the broadest reasonable interpretation, represents “indicia data”.) for the plural voxels (Mustapha, [0027], “Such a framework may include a mesh generation component that processes input information, optionally in conjunction with other information, to generate a mesh.” [Figs. 4-6, and 8]);
	assign colors to the voxels according to the occupation times (Mustapha, [0060-0061], “For example, the computing device can determine a color based on the simulation value (e.g., fluid saturation) of each control volume, and adjust the visualization by applying the determined color to the respective control volume. As an example, the visualization of each timestep can be used to track an injected fluid.” – Examiner’s Note: Mustapha discloses the ability to apply color visualization techniques according to the time-step of the simulation of the injected fluid, which under the broadest reasonable interpretation, represents assigning a color to a particular location according to the “occupation times” of the fluid.);
	render the visualization on a display device (Mustapha, [0028], “In the example of FIG. 1, the model simulation layer 180 may provide domain objects 182, act as a data source 184, provide for rendering 186 and provide for various user interfaces 188. Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components.”).

	Regarding claim 21, Mustapha discloses a non-transitory storage medium storing a computer program comprising instructions (Mustapha, [0077], “Note that the instructions discussed above may be provided on one computer-readable or machine-readable storage medium, or alternatively, may be provided on multiple computer-readable or machine-readable storage media distributed in a large system having possibly plural nodes.”).
	See rejection for claim 1 which contains similar limitations and subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha (U.S. Patent Publication No. 2019/0186255 A1) in view of Khataniar et al (U.S. Patent Publication No. 2012/0191432 A1) hereinafter Khataniar. 
	Regarding claim 3, Mustapha discloses the method of claim 1, further comprising: 
	updating the occupation time (Mustapha, [0063], “If, in 380, the computing device determines that there are additional timesteps to simulate, the computing device can return to 360 and simulate a subsequent timestep. In some embodiments, the computing device can simulate a subsequent timestep by additionally using determine values from the previous timestep.” - The examiner notes that Mustapha discloses visualization techniques according to the timesteps of the simulation. Further, Mustapha discloses repeating and determining additional timesteps if necessary, which under the broadest reasonable interpretation, represents “updating the occupation time”.) 
	updating the visualization with the second indicium based on the updated occupation time (Mustapha, 0060-0061, “In 370, the computing device can adjust the visualization to include representations of the simulation values determined in 360” [0063], “If, in 380, the computing device determines that there are additional timesteps to simulate, the computing device can return to 360 and simulate a subsequent timestep. In some embodiments, the computing device can simulate a subsequent timestep by additionally using determine values from the previous timestep.”  [0070], “FIG. 8 illustrates an example showing an animation that depicts a fluid flow through a facture network and a matrix grid – Examiner’s Note: Mustapha discloses the ability to generate additional time steps if necessary for simulation and visualization of the fluid flow, which under the broadest reasonable interpretation, represents updating the visualization with the second indicum with respect to the updated times of the fluid flow.)
	Mustapha does not expressly disclose the limitation, “updating the occupation time to be the difference between the third time and the first time”. 
	However, Khataniar discloses updating the occupation time (Khataniar, [0019], “For example, stacked pie charts can show simulation time steps or progressive runs of the reservoir simulator.” – Examiner’s Note: Khataniar discloses time steps for the visualization of fluid flow, which under the broadest reasonable interpretation, represents an “occupation time”.) to be the difference between the third time and the first time (Khataniar, [0005], “Streamline simulation is a numerical simulation method that has unique benefits for the modeling of injection-related recovery methods. First, it can accurately and efficiently simulate the displacement process in high resolution models of complex reservoirs.” [0032], “The data may be produced by a streamline or finite difference porous medium fluid flow simulator.” [0043], “A partial list of such properties includes a flow rate, a production rate, a flow volume, a pressure, an average pressure, a mean pressure, a weighted pressure, a standard deviation, an uncertainty value, a temperature, an oil saturation, a water saturation, a gas saturation, a porosity, a pore volume, a permeability, a time, a hydrocarbon composition, a fluid component, a component ratio, a water to oil ratio, a sandstone to shale ratio, an index of heterogeneity, a Dykstra-Parson coefficient, a Lorentz coefficient, a difference in a geological or reservoir model parameter over two different times, a time step, or a statistical parameter. Each of these properties may be selected and modeled by a dynamic streamline flow indicator 112.”).
	Mustapha and Khataniar are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for visualizing fluid flow in a reservoir. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Khataniar’s design of “updating the occupation time to be the difference between the third time and the first time” into the design of Mustapha to accurately and efficiently simulate the displacement process in high resolution models of complex reservoirs including a porous medium (Khataniar, [0005], “Streamline simulation is a numerical simulation method that has unique benefits for the modeling of injection-related recovery methods. First, it can accurately and efficiently simulate the displacement process in high resolution models of complex reservoirs.” [0032], “The data may be produced by a streamline or finite difference porous medium fluid flow simulator.”).

	Regarding claim 22, Mustapha discloses the storage medium of claim 21. 
	See rejection for claim 3 which contains similar limitations and subject matter.
Conclusion
	Claims 1-6, 8-18, and 20-22 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lee et al. (U.S. Patent Publication No. 2018/0329112 A1) discloses a method for receiving information associated with a geologic environment; based at least in part on the information, computing values associated with multiphase fluid flow in the geologic environment using a viscous flow upwind scheme and a buoyancy flow upwind scheme; and outputting at least a portion of the computed values.
	Fornel et al. (U.S. Patent Publication No. 2016/0003010 A1) discloses a method for operating an oil deposit based on a technique of positioning wells to be drilled is disclosed. Based on a grid representative of the petrophysical properties of a subterranean formation through at least one well is drilled, a reservoir simulation is performed up to a time for which production of the formation being studied is to be predicted
	Fung (U.S. Patent Publication No. 20120179436 A1) discloses a subterranean reservoir where the pore space of media or formation rock is multimodal, and the media may have imbedded multiple scales of fracture networks, is simulated.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        05/22/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128